Citation Nr: 1102973	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  06-17 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disability, to 
include intervertebral disc syndrome (IDS).  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from February 1966 to February 
1969.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  
The case was before the Board in April 2008 and September 2010, 
and was remanded each time for additional development.  The Board 
is satisfied that there has been substantial compliance with the 
remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran presented testimony before the undersigned Veterans 
Law Judge at the RO in January 2008.  A transcript of that 
hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The evidence clearly and unmistakably shows that the Veteran 
had a back disability prior to active service.

2.  The evidence does not clearly and unmistakably show that the 
Veteran's pre-existing back disorder did not increase in 
disability during service, or that any increase in disability was 
due to the natural progression of the condition.  

3.  IDS did not begin during service and is not shown by 
competent evidence to be causally related to any incident of 
service.  




CONCLUSION OF LAW

The criteria for service connection for a low back disability are 
not met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in October 2004 and January 2005, which substantially 
complied with the notice requirements for service connection 
claims.  Complete notice was sent in April 2006, and the claim 
was readjudicated several times, most recently in an October 2010 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  VA has substantially 
complied with the notice and assistance requirements and the 
appellant is not prejudiced by a decision on the claim at this 
time.


Service Connection for IDS

The Veteran is seeking service connection for IDS of the lumbar 
spine, which he contends began during basic training.  During his 
Board hearing in January 2008, he reported that his back pain has 
continued intermittently since service and that he often sought 
treatment during that time.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  That an injury or disease occurred in service 
is not enough; there must be a chronic disability resulting from 
that injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must assess the credibility and weight of all the 
evidence to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a determinative 
issue, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


For purposes of service connection, every veteran shall be taken 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities or 
disorders noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  To rebut the presumption of sound condition, VA must 
show by clear and unmistakable evidence (1) that the disease or 
injury existed prior to service, and (2) that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in severity 
during service before VA meets both of these burdens.  If the 
government fails to rebut the presumption of soundness under 
section 1111, the Veteran's claim is one for service connection.  
See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  

Service treatment records reflect that the Veteran reported a 
history of recurrent back pain during his February 1966 entrance 
physical examination; however, no pertinent defects were noted on 
objective examination.  A history of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions.  38 C.F.R. § 3.304 
(b)(1).  An x-ray of the lumbosacral spine at that time showed no 
osseous pathology, and the disc spaces of the lumbar spine were 
of normal width.  The Veteran reported back pain in February 
1966, which was treated with heat.  Several days later, he again 
presented with back pain.  On examination, the Veteran had full 
range of motion, and there was no palpable tenderness or spasm.  
He was referred to a back management program with postural 
correction and body mechanics.  The Veteran sought treatment for 
back pain in November 1966, and he reported that he had 
experienced this pain prior to service.  Examination revealed 
some tenderness on the lower right side.  During his January 1969 
separation physical examination, the Veteran did not report any 
back problems, and none were noted on examination.  

The claims file contains private treatment records reflecting 
that the Veteran was involved in a motor vehicle accident in May 
1996, in which his back was injured.  In June 1996, he was 
diagnosed with acute back strain and sprain.  A private treatment 
record dated in September 1996 notes that the Veteran stated that 
all his back problems began with the accident.  He reported 
constant pain and fatigue in his low back, with radiation to the 
lower extremities, which prevented his sitting, standing, or 
walking for extended periods.  An MRI done in August 1996 showed 
disc herniation at L4-L5 and L5-S1, as well as degenerative disc 
disease.  He was treated unsuccessfully with physical therapy.  
Thereafter, he received extensive private treatment, including 
chiropractic care and acupuncture.  The Veteran applied for 
Social Security Disability Insurance (SSDI) in September 2001, 
noting on his application that he had experienced "severe back 
problems since the accident."  SSDI benefits were awarded in 
January 2002, due to a primary diagnosis of discogenic and 
degenerative back disorders.  

The claims file contains a July 2001 letter from H.G., M.D., who 
states that the Veteran injured his back in a car accident in 
1996 and is unable to maintain gainful employment.  A July 2005 
letter from the Veteran's private chiropractor states that he had 
a prior service-related condition that was "asymptomatic" until 
the vehicle accident.  

The Veteran was afforded a VA examination of his back in January 
2005.  He reported that he had had lumbar pain with left sciatica 
since his accident in 1996.  The examiner reviewed the claims 
file and noted the Veteran's service medical history.  He 
diagnosed herniated intervertebral disc at L4-5 and L5-S1 with 
left sciatica and paresthesiae on the tops of each foot.  

The claims file contains a July 2005 letter from M.A., a private 
chiropractor, who states that the Veteran's duties as a vehicle 
mechanic in service "aggravated his discs" and created 
degenerative changes to the spine, although the Veteran was 
asymptomatic prior to his automobile accident in 1996.  

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA examination in May 2010, in which degenerative disc 
disease at L5-S1 and lumbar disc herniations without 
radiculopathy were diagnosed.  The examiner reviewed the claims 
file and noted the Veteran's complaints of back pain in service, 
as well as his post-service medical history.  In a September 2010 
addendum opinion prepared subsequent to the Board remand, the 
examiner stated that the evidence clearly and unmistakably shows 
that the Veteran had a back disorder that existed prior to 
service, and the evidence does not clearly and unmistakably show 
that his back disorder was not aggravated by service or that any 
increase in disability was due to the natural progression of the 
disease.  

The Board finds that it is shown by clear and unmistakable 
evidence that the Veteran had a back disorder which existed prior 
to service.  However, given the September 2010 VA medical 
opinion, VA is unable to show by clear and convincing evidence 
that this back disorder did not increase in severity during 
service or that any increase was due to the natural progression 
of the condition.  Accordingly, the presumption of soundness has 
not been rebutted, and the Veteran's claim for service connection 
for a current back disability may proceed.  See Wagner, 370 F.3d 
at 1096.  

After carefully considering the relevant evidence, the Board 
concludes that service connection is not warranted for the 
Veteran's claimed back disability.  Although the Veteran 
complained of back pain during his first year in service, there 
are no subsequent records of in-service treatment.  He did not 
report back pain at separation, and no back disorders were found 
on the objective examination.  Furthermore, there are no records 
of treatment for any back problems prior to 1996.  

The Board acknowledges that the Veteran is competent to describe 
the symptoms he has experienced that are capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  The Board cannot reject, or find nonprobative, lay 
evidence simply because it is not accompanied by contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 ( Fed. 
Cir. 2006).  In this case, however, the Veteran's recent 
statements regarding the onset of his symptoms contradict the 
medical evidence, including his earlier statements to VA and 
private medical personnel.  All of the private medical evidence 
relating to the Veteran's 1996 automobile accident note that he 
reported that his back problems began after the accident.  This 
is the same information that he reported to the Social Security 
Administration in his disability claim and to the VA examiner who 
evaluated him in January 2005.  Given these contradictions and 
the numerous records indicating that the Veteran reported the 
onset of back pain in 1996, the Board finds his recent statements 
that his back pain began in service are not credible to establish 
continuous symptomatology since service.  

The Board acknowledges the letter from the Veteran's 
chiropractor, M.A., who is of the opinion that he had an 
asymptomatic back disorder since service that was exacerbated by 
the accident.  M.A. does not indicate that he has reviewed the 
Veteran's medical records or that he has any actual knowledge of 
the Veteran's condition prior to the vehicle accident.  The Board 
accordingly affords this opinion little weight in assessing the 
etiology of the Veteran's disability.

In conclusion, the preponderance of the evidence does not support 
a finding that the Veteran's current back disorder began during 
service or due to any incident of service.  Accordingly, service 
connection for a back disability is denied.


ORDER

Service connection for a low back disability, to include claimed 
as IDS, is denied.  




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


